EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 153 to Registration Statement No. 02-90946 on Form N-1A of our reports as dated in the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed in the attached Schedule A, each a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Reports on Form N-CSR of Eaton Vance Mutual Funds Trust for the year ended October 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 25, 2010 SCHEDULE A Report Date Funds December 14, 2009 Eaton Vance Tax-Managed Mid-Cap Core Fund December 15, 2009 Eaton Vance Tax-Managed Small-Cap Fund December 16, 2009 Eaton Vance International Equity Fund December 16, 2009 Eaton Vance Tax-Managed International Equity Fund December 16, 2009 Eaton Vance Tax-Managed Multi-Cap Growth Fund December 17, 2009 Eaton Vance Large-Cap Core Research Fund December 17, 2009 Eaton Vance U.S. Government Money Market Fund (formerly Eaton Vance Cash Management Fund) December 17, 2009 Eaton Vance Tax-Managed Small-Cap Value Fund December 18, 2009 Eaton Vance Dividend Income Fund December 18, 2009 Eaton Vance Tax-Managed Dividend Income Fund December 18, 2009 Eaton Vance Tax-Managed Value Fund December 21, 2009 Eaton Vance Structured Emerging Markets Fund December 21, 2009 Eaton Vance Government Obligations Fund December 22, 2009 Eaton Vance Tax-Managed Equity Asset Allocation Fund December 23, 2009 Eaton Vance High Income Opportunities Fund December 23, 2009 Eaton Vance Emerging Markets Local Income Fund December 23, 2009 Eaton Vance Global Macro Absolute Return Fund (formerly Eaton Vance Global Macro Fund) December 28, 2009 Eaton Vance Low Duration Fund December 28, 2009 Eaton Vance Floating-Rate Fund December 28, 2009 Eaton Vance Floating-Rate & High Income Fund December 28, 2009 Eaton Vance Floating-Rate Advantage Fund December 28, 2009 Eaton Vance International Income Fund December 28, 2009 Eaton Vance Diversified Income Fund December 30, 2009 Eaton Vance Strategic Income Fund
